Order entered December 1, 2020




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-19-01427-CV

                         TROY D. SHIELDS, JR., Appellant

                                           V.

                         PATRICIA K. SHIELDS, Appellee

                  On Appeal from the County Court at Law No. 3
                              Dallas County, Texas
                      Trial Court Cause No. CC-19-04278-C

                                       ORDER

         Before the Court is appellant’s November 23, 2020 motion for extension of

time to file his corrected opening brief. We GRANT the motion and ORDER the

corrected opening brief received November 10, 2020 filed as of the date of this

order.

         Appellee’s brief shall be filed no later than December 31, 2020.

                                                /s/   BILL WHITEHILL
                                                      JUSTICE